Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Species Election/Rejoinder
In the Reply filed 08/24/2021, Applicants elected the species of phospholipase C without traverse.  However, upon allowance, the species election is withdrawn.
In view of the withdrawal of the species election, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the species election is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971); see also MPEP § 804.01.
In the same Reply, Group I (method claims 1-13) were elected without traverse.  Group II (kit claims 14-16) were withdrawn.  This application is in condition for allowance except for the presence of claims 14-16 directed to Group II nonelected without traverse. Accordingly, claims 14-16 have been canceled below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Karen LeCuyer on 06/27/2022.
	Please amend the claims as follows:
	1. (Currently Amended) A method for depleting host nucleic acid in a biological sample while maintaining non-host nucleic acid, said sample having been previously obtained from an animal host, said method comprising the steps of:
	(a) adding a phospholipase C, or an active variant thereof, to said sample to
selectively lyse host cells in said biological sample; and
	(b) carrying-out a process to physically deplete the host nucleic acid released from the lysed host cells within said biological sample, wherein the active variant is a variant of a wild-type phospholipase C that has at least 10% of the lytic activity of the wild-type phospholipase C.

	8. (canceled).

	9. The method according to claim [[8]]1, wherein the PLC is a bacterial PLC.

	14.-16. (canceled).

Reasons for Allowance
Claims 1-6, 9-13 and 17-20 are allowed because the prior art, in light of the secondary evidence in the specification, fails to teach or suggest phospholipase C (PLC) to selectively lyse host mammalian cells.  The closest prior art teaches selective lysis and depletion of host mammalian cells and nucleic acids using filtration matrix for separating essentially intact microbial and/or plant cells from lysed animal cells (WO 2016/169579).  Although prior art suggests that PLC can be used to lyse mammalian cells (US20120329081; Flores-Diaz et al), yet this prior art fails to teach or suggest that PLC can selectively lyse mammalian cells in a mixture with non-mammalian cells.  Furthermore, although some prior art suggests that PLC could selectively lyse mammalian cells, yet this prior art fails to teach or suggest the results achieved in the Specification.  Specifically, “[b]acterial membranes possess high amounts of negatively charged phospholipids, such as cardiolipin (CL) and phosphatidylglycerol (PG) on the outer leaflet” and “[i]n contrast, the outer membrane of mammalian cells is mainly composed of neutral lipids: cholesterol (Chol), phosphatidylcholine (PC) phospholipids, and sphingomyelin (SM)” (Sani et al., Bacteria May Cope Differently from Similar Membrane Damage Caused by the Australian Tree Frog Antimicrobial Peptide Maculatin 1.1, J Biol Chem. 2015 Aug 7;290(32):19853-62. doi: 10.1074/jbc.M115.643262. Epub 2015 Jun 22; see also Istivan & Coloe, Phospholipase A in Gram-negative bacteria and its role in pathogenesis, Microbiology (Reading). 2006 May;152(Pt 5):1263-1274. doi: 10.1099/mic.0.28609-0).  In addition, 
[i]t should be noted that the amphipathic phospholipid substrates are defined by their polar head group, of which the most common in mammalian cells are phosphatidylcholine (PC), phosphatidylserine (PS), phosphatidylinositol (PI), and phosphatidylethanolamine (PE) (figure 1). . . . Because the phospholipid composition varies with the source of the membrane, i.e., bacterial versus eukaryotes, the substrate specificity of a particular phospholipase can suggest or eliminate potential target membranes. In contrast to mammalian cells, E. coli membranes are primarily composed of PE with some phosphatidylglycerol, cardiolipin (double phospholipid joined at the phosphate by glycerol) and trace amounts of PS. Furthermore, only a subset of the products of phospholipase activity are direct precursors for second messengers in mammalian cells, i.e., the fatty acid arachidonic acid is the precursor for eicosanoid biosynthesis. Therefore, given some knowledge of the substrate specificity of a particular phospholipase, some inference regarding its function can be made

(Schmiel & Miller, Bacterial phospholipases and pathogenesis, Microbes Infect
. 1999 Nov;1(13):1103-12. doi: 10.1016/s1286-4579(99)00205-1).  Yet,
[w]hether cytolysis results from the accumulation of membrane destabilizing products or by the wholesale destruction of membrane phospholipids, it can be caused directly by a very active bacterial phospholipase with broad specificity or in concert with host degradative enzymes induced by the bacterial phospholipase. Naturally, the cytolytic activity varies greatly amongst bacterial phospholipases. The cytolytic properties of the phospholipase itself are dependent on the ability to interact directly with and hydrolyze phospholipids in the membrane. Thus the enzymatic activity determined using solublized substrates is not indicative of the cytolytic potential of a particular phospholipase if it interacts poorly with membranes. Frequently, the lytic activity is measured as hemolysis for convenience, regardless of the likelihood for a particular pathogen to cause systemic infection or bacterial phospholipase to enter the bloodstream. Furthermore, different eukaryotic membranes are composed of different phospholipids, even the two leaflets (inner and outer) of a particular membrane may have very distinct phospholipid composition. For instance, the plasma membrane of most eukaryotic cells contains predominantly PC and sphingomyelin in the outer leaflet and PI, PE, and PS in the inner leaflet. Therefore, an extracellular phospholipase would not be expected to lyse a target cell unless the outer leaflet phospholipids were efficiently hydrolyzed substrates of the enzyme. Of course, this does not exclude possible cooperativity between several phospholipases or between a phospholipase and another type of `lysin' (hemolysin or cytolysin) molecule as has been proposed for Listeria monocytogenes.

(id.).  Finally, the specification demonstrates that Applicants determined that PLC actually selectively lyses mammalian cells in a mixture with non-mammalian cells.  In other words, the specification demonstrates that Applicants overcame the lack of expectation of success in the art as to using PLC to selectively lyse mammalian cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 9-13 and 17-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637